PER CURIAM.
We reverse the trial court’s denial of the defendant’s motion to expunge or seal his criminal history records pursuant to section 943.058, Florida Statutes, and Rule 3.692, Florida Rules of Criminal Procedure.
Not only do appellant’s petition and affidavit meet the statutory criteria, but the forms appellant has used have been approved by the supreme court. Since appellant’s petition was alternatively titled “Petition to Expunge or Seal,” the trial court abused its discretion in denying appellant’s petition where appellant met the criteria for the sealing of criminal history records as provided by section 943.058(2), Florida Statutes (1985), and amended Rules 3.692 *39and 3.989, Florida Rules of Criminal Procedure.
REVERSED AND REMANDED.
HERSEY, C.J., and GLICKSTEIN and GUNTHER, JJ., concur.